DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed September 21, 2022.  Claims 26, 31, 38, 39, and 41 have been amended.  Claims 40 and 42 have been cancelled.  Claims 26-39 and 41 are currently pending and under examination.

	This application is a Continuation application of U.S. Application No. 15/277982, filed September 27, 2016, which is a Divisional application of U.S. Application No. 13/838895, filed March 15, 2013, now U.S. Patent No. 9,493,910, which claims priority to U.S. Provisional Application No. 61/656945, filed June 7, 2012.

Withdrawal of Rejections:


	The rejection of claims 39, 40, and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 26, 28-30, and 42 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ashvar et al., is withdrawn.
The rejection of claims 26-31 and 38, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ladisch, is withdrawn.
The rejection of claims 26, 31, 32, and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladisch, and further in view of Abulrob et al., is withdrawn.
The rejection of claims 26 and 33-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashvar et al. or Ladisch, and further in view of Phipps et al., is withdrawn.
The rejection of claims 26-31, 35, 36, and 38-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al., and further in view of Ladisch, is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 28-30, 35, 36, 38, 39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al. (US 2010/0184046; Published 2010 – Previously Presented), and further in view of Ashvar et al. (US 2002/0034538; Published 2002 – Previously Presented).
With regard to claims 26, 38, and 39, Klass et al. teach a method of isolating exosomes and microvesicles from a biological sample, including blood, serum, and plasma, utilizing size exclusion chromatography (Para. 106, 112, 116-17).
Klass et al. do not teach that water is utilized as a mobile phase for performing the size exclusion chromatography.
Ashvar et al. teach a method comprising eluting liposomes, which are microparticles, including microvesicles, from a size exclusion chromatography column using water as a mobile phase (Para. 2, Line 1-3; Para. 89, Right Col., Line 12-23).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Klass et al. and Ashvar et al., because both teach a method of eluting microvesicles using a size exclusion chromatography column.  The use of water as the mobile phase is known in the art as taught by Ashvar et al.  The use of water as the mobile phase in the method of Klass et al. amounts to the simple substitution of a known mobile phase component, and would have been expected to predictably and successfully provide for the isolation of microvesicles and exosomes from the biological sample using size exclusion chromatography as desired by Klass et al.
With regard to claims 28-30, taken together Klass et al. and Ashvar et al. render obvious the method as claimed, utilizing the components as claimed, and as these components cannot be separated from their properties, the method as rendered obvious by Klass et al. and Ashvar et al. would necessarily provide the result that elution with water elutes at least four times, or at least ten times, as many microparticles as elution with phosphate buffered saline (PBS); elution with water improves elution of microparticle-associated proteins as compared to elution with PBS as measured by absorbance at A280; and elution dilutes a high molecular weight fraction of the biological sample 7-10 fold or 15-20 fold.
With regard to claims 35, 36, and 41, Klass et al. teach that polystyrene beads may be utilized to isolate the exosomes (Para. 158).  While it is not specifically taught that the polystyrene beads comprising 100 nm polystyrene beads, it would have been routine for an ordinary artisan to determine the appropriate size for polystyrene beads utilized to isolate microvesicles/exosomes from the specific type of biological tissue, including blood, serum, and plasma.  Additionally, while a ratio of load sample to bed volume of the size exclusion chromatography column is not specifically taught, it likewise would have been routine for an ordinary artisan to determine the appropriate ratio to successfully isolate microvesicles/exosomes from the specific type of biological tissue, including blood, serum, and plasma.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the size of the polystyrene beads, including to 100 nm, and the ratio of load sample to bed volume of the size exclusion chromatography column, including to between 1-2.5% v/v, to result in polystyrene beads of the appropriate size, and an appropriate sample to bed volume ratio, to isolate microvesicles/exosomes from the specific type of biological tissue, including blood, serum, and plasma, when practicing the taught method.


Claims 26, 27, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al. and Ashvar et al., as applied to claim 26 above, and further in view of Ladisch (US 5,366,963; Published 1994 – Previously Presented).
With regard to claims 27 and 31, the teachings of Klass et al. and Ashvar et al. as related to claim 26 have been set forth above.  Klass et al. teach isolating exosomes and microvesicles from a biological sample, including blood, serum, and plasma, by loading the biological sample comprising the exosomes/microvesicles onto a size exclusion chromatography column, and eluting the exosomes/microvesicles (Para. 106, 112, 116-17).  While Ashvar et al. teach the use of water as the mobile phase, it is not specifically taught that the water is double distilled water (ddH2O).
Ladisch teaches a method comprising eluting salts and low molecular weight contaminants from brain tissue from a size exclusion chromatography column, where double distilled water (ddH2O) is used as the mobile phase (Col. 10, Line 40-51).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Klass et al. and Ashvar et al. with Ladisch, because all teach the use of a size exclusion chromatography column, and both Ashvar et al. and Ladisch teach the use of water as the mobile phase.  The use of ddH2O as the mobile phase for size exclusion chromatography is known in the art as taught by Ladisch.  The use of ddH2O as the water for the mobile phase in the method of Klass et al. and Ashvar et al. amounts to the simple substitution of water generally for another known type of water used for the mobile phase, and would have been expected to predictably and successfully provide for the isolation of microvesicles and exosomes from the biological sample using size exclusion chromatography as desired in the combined method of Klass et al. and Ashvar et al.


Claims 26, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al. and Ashvar et al., as applied to claim 26 above, and further in view of Phipps et al. (US 2010/0041597; Published 2010 – Previously Presented).
With regard to claims 33 and 34, the teachings of Klass et al. and Ashvar et al. as related to claim 26 have been set forth above.  While Klass et al. and Ashvar et al. teach the use of a size exclusion chromatography column for eluting microvesicles, it is not specifically taught that the size exclusion chromatography column comprises cross-linked agarose beads, including 2% agarose beads.
Phipps et al. teach size exclusion chromatography, and that known supports include cross-linked agarose beads and polystyrene beads (Para. 127, 142).  While it is not specifically taught that the cross-linked agarose beads include 2% agarose, it would have been routine for an ordinary artisan to determine the appropriate amount of agarose for the cross-linked agarose beads based on the specific type of microvesicle material being eluted in the column.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the percent of agarose, including to 2% agarose, to result in cross-linked agarose beads of the appropriate amount or size based on the material being eluted in the column when practicing the taught method.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Klass et al. and Ashvar et al. with Phipps et al., because all teach the use of a size exclusion chromatography column, and both Klass et al. and Phipps et al. teach the use of polystyrene beads.  Supports including cross-linked agarose beads are known in the art as taught by Phipps et al.  The use of cross-linked agarose beads, including with 2% agarose in the method of Klass et al. and Ashvar et al. amounts to the simple substitution of one known column support material for another, and would have been expected to predictably and successfully provide a support material for eluting the microvesicles/exosomes in the size exclusion chromatography column in the method of Klass et al. and Ashvar et al.


Claims 26 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al. and Ashvar et al., as applied to claim 26 above, and further in view of Abulrob et al. (US 2013/0064763; Published March 14, 2013, Priority to April 27, 2010 – Previously Presented).
With regard to claim 37, the teachings of Klass et al. and Ashvar et al. as related to claim 26 have been set forth above.  While Ashvar et al. teach the use of water as the mobile phase, it is not specifically taught that double distilled water (ddH2O) is used to wash the size exclusion chromatography column before loading the microparticles onto the column.  
Abulrob et al. teach washing a size exclusion chromatography column with ddH2O before loading a sample (Para. 135, Line 5-12).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Klass et al. and Ashvar et al. with Abulrob et al., because all teach the use of a size exclusion chromatography column.  The washing of a size exclusion chromatography column with ddH2O before loading a sample is known in the art as taught by Abulrob et al.  The inclusion of a washing step as taught by Abulrob et al. would have been expected to predictably and successfully improve the method of Klass et al. and Ashvar et al., as washing the size exclusion chromatography column prior to loading the biological sample would prevent any unwanted contaminants from being present during the method.  


Claims 26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al., Ashvar et al., and Ladisch, as applied to claims 26 and 31 above, and further in view of Abulrob et al. (US 2013/0064763; Published March 14, 2013, Priority to April 27, 2010 – Previously Presented).
With regard to claim 32, the teachings of Klass et al. and Ashvar et al. as related to claim 26, and the teachings of Klass et al. and Ashvar et al. in view of Ladisch as related to claim 31, have been set forth above.  While Ladisch teaches the use double distilled water (ddH2O) as the mobile phase, it is not specifically taught that ddH2O is used to wash the size exclusion chromatography column before loading the biological sample onto the column.  
Abulrob et al. teach washing a size exclusion chromatography column with ddH2O before loading a sample (Para. 135, Line 5-12).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Klass et al., Ashvar et al., and Ladisch with Abulrob et al., because all teach the use of a size exclusion chromatography column, Ashvar et al. and Ladisch teach water was the mobile phase, and Ladisch and Abulrob et al. teach ddH2O.  The washing of a size exclusion chromatography column with ddH2O before loading a sample is known in the art as taught by Abulrob et al.  The inclusion of a washing step as taught by Abulrob et al. would have been expected to predictably and successfully improve the method of Klass et al., Ashvar et al., and Ladisch, as washing the size exclusion chromatography column prior to loading the biological sample would prevent any unwanted contaminants from being present during the method.  


Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 

	Conclusion

	No claims are allowable.

Art of Record:
Rood et al., Comparison of three methods for isolation of urinary microvesicles to identify biomarkers of nephrotic syndrome, Kidney International, Vol. 78, (2010), pp. 810-816 (eluting urinary microvesicles from a size exclusion chromatography column).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653